To THE PETITIONS OF COUNSEL OF APPELLEE FOR A REHEARING,
JUDGE LINDSAY
DELIVERED THE FOLLOWING RESPONSE OF THE COURT.
The learned counsel for appellee, in their petitions for a rehearing of this appeal, assume that the contract between Hutchings and Honoré, evidenced by the writing bearing date *698November 18, 1861, was a conditional purchase by the latter of one half of the tract of land afterward conveyed by Tiernan to Hutchings.
In our opinion this assumption is not warranted by the facts presented by. the record. On the day the writing was executed Hutchings did not own said land, but, upon the contrary, on that day he, in conjunction with Honoré, became the purchaser of the same from Tiernan. There was no sale or purchase, absolute or conditional, between the two contracting parties; the exact character of their contract of purchase from Tiernan is not disclosed by the record. We have no means of knowing whether it merely existed in parol or was evidenced by writing; but whatever claim they had to the land was a joint one, each taking as an equal owner, and neither one of them having the power to sell to the other an undivided moiety without divesting himself of his entire interest. It is clear that Hutchings still owned one half of the land after his contract with Honoré, and it therefore necessarily results that no sale could have' been made. The writing was not intended to evidence a sale, but to explain why it was that Plonore, who, under the contract with Tiernan, was entitled to one half of the land, was to permit Hutchings to take the conveyance of the entire tract to himself. The numerous decisions of the Supreme Court of Illinois, to which we have been referred, were rendered in cases involving questions growing out of conditional purchases; and the doctrines of those decisions do not essentially differ from those to which this court has uniformly adhered.
In the case of Greene v. Cook (24 Illinois Reports, 190) the facts were that Green entered the land and paid his own money for it, and took the patent out in his own name, and agreed to sell it to Cook upon condition that he would pay him an amount agreed upon as the purchase-price on or before a certain day. Cook failed to make the payment, and a second *699contract was made, a different price agreed upon, and another day fixed for the payment. The transaction was held to be a conditional sale. In that case Cook was not the original purchaser of the land, although Greene entered it under an agreement that he would give a bond to him for a conveyance upon the payment of the sum agreed upon by the parties within a stipulated time. Greene did not lend to Cook the money or the land-warrant with which to pay for the land, and take the title as security for its repayment. In the language of the court, “nothing was said or done to indicate such a design.” In addition to this fact, after the time first agreed upon had expired, a new contract was made by which Cook abandoned all claim to the land under the first arrangement, and became a purchaser in the broadest and most comprehensive sense in which that term is used.
The contract in the case of Milnor v. Millward (39 Illinois, 40) was clearly a purchase upon condition of prompt payment of the agreed price. The agreement in the case of Brashear v. Gratz (6 Wheaton, 529) was also a contract of sale and purchase, and the suit was prosecuted by the party in default to enforce a specific execution of the contract. We have not been able to procure the c.ase of Perry v. Meddowcroft (4 Beavan); but if it goes as far as stated by Hilliard, the principle is in conflict with the decision of Chancellor Kent, in the case cited of Boyd v. McClain (1 Johnson’s Chancery Reports), which decision we regard as in perfect accord with the reason and philosophy of the rules of law governing such transactions.
The opinion originally delivei’ed does not admit of the construction placed upon it by counsel, that wo regarded it as optional with Honoré whether or not he would pay half of the purchase-price. By disconnecting one paragraph from the remainder of the opinion, and considering that paragraph isolated and alone, such a conclusion might possibly be reached; *700but when the context is considered, we think it will be manifest to any one that we not only meant to convey no such idea, but stated expressly that Honoré was personally liable to repay the loaned money with interest at the rate of ten per centum per annum.
Nor do we decide that the trust in favor of Honoré was created by the contract between him and Hutchings, but that by implication of law a trust resulted in his favor because of the existence of certain facts, among others that he was a joint purchaser of the land, that Hutchings advanced the money necessary to pay his half of the purchase-price by way of a loan to him, that he was personally liable to repay this money with ten per cent, interest, and that he consented that Hutchings should take and hold the legal title to his share of the land to secure him, on account of his advancement, and the interest agreed to be paid thereon. If these facts are established by the record, and we feel satisfied that they are, then the party claiming to be the eestui que trust did pay all of his share of the purchase-money, and, according to the Illinois decisions cited, a trust was raised in his favor by implication of law.
A careful reconsideration of the cause, and a patient investigation of the authorities to which we have been referred, have failed to convince the court as now constituted that the opinion as delivered in January last does not settle the questions involved in accordance with the well-established principles of equity, and ive are therefore constrained to overrule the motion for a rehearing as well as that of the appellant fór a modification of said opinion.
Judge Hardin did not sit in this case when it was decided, and did not participate in the action of the court in passing upon these motions.